UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
CHARLES SIMMONS,                          )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                 Case No. 21-cv-1077 (APM)
                                          )
TEXTRON, INC. et al.,                     )
                                          )
      Defendants.                         )
_________________________________________ )

                                            ORDER

       Upon review of the parties’ papers, the court denies without prejudice the Textron

Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction, ECF No. 8, and will grant

Plaintiff a 60-day period in which to conduct limited jurisdictional discovery. See GTE New Media

Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1351 (D.C. Cir. 2000) (holding that “if a party

demonstrates that it can supplement its jurisdictional allegations through discovery, then

jurisdictional discovery is justified”). To survive a follow-on motion to dismiss, such discovery

will have to satisfy not only the D.C. long-arm statute but establish that the exercise of personal

jurisdiction is consistent with due process. Meeting the latter condition will require Plaintiff to

establish, at least based on the present limited record, that the Textron Defendants “deliberately

extended” their business into the District of Columbia or “systematically served” this market. Ford

Motor Co. v. Mont. Eighth Jud. Dist. Ct. 141 S. Ct. 1017, 1027, 1028 (2021). “Isolated or sporadic

transactions” will not do. Id. at 1028 n.4. Among the relevant factors the court will be required

to consider include whether the Textron Defendants routinely sell or lease their Minute Miser

vehicle (and perhaps related products) in the District of Columbia; advertise such products here;
and service such products here. See id. at 1028 (observing that Ford “had advertised, sold, and

serviced” its cars in the relevant states “for many years”).

       The court will enter a separate order governing jurisdictional discovery.




Dated: January 14, 2022                                      Amit P. Mehta
                                                      United States District Court Judge